             Case 1:20-cv-01673-BAM Document 3 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   HONEY (JOSHUA) REZA,                               Case No. 1:20-cv-01673-BAM

10                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        LONG FORM APPLICATION TO
11           v.                                         PROCEED IN FORMA PAUPERIS

12   COMMISSIONER OF SOCIAL SECURITY,                   (Doc. No. 2)

13                  Defendant.                          THIRTY (30) DAY DEADLINE

14

15         On November 24, 2020, Plaintiff Honey (Joshua) Reza (“Plaintiff”), proceeding through

16 counsel, filed the complaint in this action. (Doc. No. 1.) Plaintiff did not pay the filing fee and

17 instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc.

18 No. 2). However, Plaintiff’s application is insufficient for the Court to determine if he is

19 entitled to proceed without prepayment of fees in this action. According to the application,
20 Plaintiff states that he has received money in the past twelve months from “any other sources”.

21 (Doc. No. 2 at 1.) However, Plaintiff fails to explain each source of money, how much he has

22 received, and if he expects to receive additional money. (Id.)

23         Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

24 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

25 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

26 full.
27          Based upon the foregoing, it is HEREBY ORDERED that:

28          1.    The Clerk of the Court is directed to forward an Application to Proceed in District

                                                    1
             Case 1:20-cv-01673-BAM Document 3 Filed 12/02/20 Page 2 of 2


 1 Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 2          2     Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

 3 $402.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in

 4 District Court Without Prepaying Fees or Costs (Long Form) – AO 239; and

 5          3.    If Plaintiff fails to comply with this order, this action shall be dismissed.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    December 2, 2020                            /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
